Citation Nr: 9920189	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right shoulder (major), currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the distal right leg with 1/2 inch shortening, 
currently evaluated as 10 percent disabling.


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970.

This appeal arose from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  

A review of the file indicates that the veteran had submitted 
a VA form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative (known as a "POA"), in 
November 1990.  This named as his representative "The 
American Legion, c/o State of Alabama Department of Veterans 
Affairs."  In March 1998, the local office of The American 
Legion submitted a VA Form 646, Statement of Accredited 
Representation in Appealed Case, in his behalf.  In December 
1998, The American Legion's Washington, DC office submitted 
an Informal Hearing Presentation (IHP), in which it was noted 
that the veteran's POA had listed multiple organizations as 
his representative, in violation of 38 C.F.R. § 20.601 (1998) 
(which specifies that a claim may be prosecuted by only one 
recognized organization).  The American Legion had requested 
that the case be remanded so that the veteran could be asked 
to indicate, through a valid POA, who he wanted as his 
representative.  On May 18, 1999, the Board of Veterans' 
Appeals (Board) sent correspondence to the veteran asking 
that he clarify his representation; he was informed that he 
was to submit a POA, which indicated only one organization as 
his representative (a VA Form 21-22 was enclosed with this 
correspondence).  He was informed that he had 30 days in 
which to respond.  If he did not respond, he was informed 
that the review of his case would proceed without benefit of 
representation.  He failed to respond to this letter in the 
allotted 30 day period.  Therefore, the Board will proceed 
with this case without the veteran being represented.


REMAND

The veteran has contended, in essence, that his service-
connected right shoulder and right distal leg fracture 
residuals are more disabling than the current disability 
evaluations would suggest.  He stated that he suffers from 
pain and limitation of motion of the shoulder, as well as 
from pain, stiffness and limited motion of the right leg.  
Therefore, he believes that increased evaluations should be 
assigned.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), held that in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45 (1997), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1997) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  After reviewing the 
report of the May 1997 VA examination, it is found that that 
examination does not provide an adequate basis upon which to 
determine entitlement to the benefits sought.  Significantly, 
this examination did not address the DeLuca factors noted 
above.  Therefore, this examination does not provide a clear 
picture of his current degree of disability.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected right 
shoulder and right distal leg fracture 
residuals.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the right shoulder 
and the right knee and leg.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right shoulder and right knee joints are 
used repeatedly.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he should be provided an appropriate 
supplemental statement of the case, and an opportunity to 
respond, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.  The 
appellant is free to furnish additional evidence while his 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



